Holden, J.,
delivered the opinion of the court.
This is a replevin suit instituted by the appellee, Broadway Motor Company, against appellant, Harrison, to recover the possession of a Dodge automobile, the title to which had been retained in appellee for the balance of the purchase price; and from a judgment in favor of the ap-pellee this appeal is prosecuted.
The controversy arises from the following state of facts: The appellee, Broadway Motor Company, at Nashville, Tenn., sold to one Mooney the Dodge automobile here involved, and retained title to the car for the balance of the purchase money due under a conditional sale. The balance of the purchase money was unpaid.
Mooney, the first purchaser, took the car to Memphis and sold it to Karo-Holmes Company, a concern engaged in selling automobiles to the public; this company sold the car to one Calloway Wilson, a traveling salesman, who in turn sold it to C. C. Harrison, appellant herein.
The appellee, Broadway Motor Company, after considerable search, located the car in the possession of appellant, Harrison, in Itawamba county, Miss., where this suit of replevin was started and recovery had for possession of the car. •
*771The appellant contends that the judgment of the lower court should be reversed upon the ground that the appellant was an innocent purchaser for value in Mississippi, and that the title of the appellee must fail because the courts of this state will not give’extraterritorial effect to a lien created in another state; and, second, that Wilson, the purchaser from Karo-Holm'es Company, a public dealer in Memphis, obtained a good title to the car, and consequently the subsequent vendee, appellant Harrison, secured a good title as against the appellee, original seller — the case of Columbus Buggy Co. v. Turley, 73 Miss. 529, 19 So. 232, 32 L. R. A. 260, 55 Am. Rep. 550, being cited and relied upon to support his position.
We are unable to agree with the contention of appellant, for the reason that the appellee did not rely upon a Tennessee lien, but relied upon his title to the car to sustain him in recovering the possession thereof. The vendor of personal property can only convey such title as he has, and if the title be in another he conveys none, and the purchaser gets no title. This is also the rule in Tennessee.
Innocent purchasers for value without notice are not protected in this state or Tennessee against the OAvner of personal property. Burkhalter v. Mitchell, 107 Miss. 92, 64 So. 967. The first vendee, Mooney, got no title to the car, nor did any of the subsequent purchasers, because Mooney had no title to convey; the OAvnership of the car remained at all times in the appellee seller. Certainly'the OAvner of- an automobile may follow it into this state and here enforce his right to possession as against a bona-fide purchaser for value without notice the same as could be done between resident citizens of our state. Ownership of personal property is not required to be registered in this state, nor Tennessee, and the rule of caveat emptor applies.
But it is urged that the Columbus Buggy Case, supra, is in the way of a decision for appellee here, because the Karo-Holmes Company of Memphis sold the car to Wilson in the course of its business of selling automobiles to the *772public. The defect in the argument of counsel, in claiming this case is applicable, is that in the Columbus Buggy Case the buggies were sold to the vendee for the purpose of resale. The seller conferred the right upon the purchaser, the buggy company, to Les ell the buggies to the public, and thus having authorized the sale the owner, by virtue of a retained title, could not assert his right of title as against a bona-fide purchaser from the buggy company.
The case at bar is different, in this, that the original seller, with retained title, Broadway Motor Company, ap-pellee, not only did not confer the right or authorize the Karo-ITolmes Company to resell the automobile here in question, but the appellee had no knowledge of, nor did he in any way consent to, the purchase by the Karo-ITolmes Company or the sale by it to the vendee Wilson. The difference between the two cases is obvious.
Therefore we are of the opinion that the appellee seller, with retained title, could follow his car through the hands of any number of innocent purchasers, whether they be engaged in the public business of selling cars or not, and reclaim possession of it when found. This being true, there is no error in the judgment of the trial court, and it is therefore affirmed.

Affirmed.